Name: Council Directive 63/340/EEC of 31 May 1963 on the abolition of all prohibitions on or obstacles to payments for services where the only restrictions on exchange of services are those governing such payments
 Type: Directive
 Subject Matter: nan
 Date Published: 1963-06-10

 Avis juridique important|31963L0340Council Directive 63/340/EEC of 31 May 1963 on the abolition of all prohibitions on or obstacles to payments for services where the only restrictions on exchange of services are those governing such payments Official Journal 086 , 10/06/1963 P. 1609 - 1610 Danish special edition: Series I Chapter 1963-1964 P. 0028 English special edition: Series I Chapter 1963-1964 P. 0031 Spanish special edition: Chapter 06 Volume 1 P. 0022 Portuguese special edition Chapter 06 Volume 1 P. 0022 ++++( 1 ) OJ NO 2 , 15 . 1 . 1962 , P . 32/62 . ( 2 ) OJ NO 33 , 4 . 3 . 1963 , P . 474/63 . COUNCIL DIRECTIVE OF 31 MAY 1963 ON THE ABOLITION OF ALL PROHIBITIONS ON OR OBSTACLES TO PAYMENTS FOR SERVICES WHERE THE ONLY RESTRICTIONS ON EXCHANGE OF SERVICES ARE THOSE GOVERNING SUCH PAYMENTS ( 63/340/EEC ) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 63 AND 106 ( 2 ) THEREOF ; HAVING REGARD TO THE GENERAL PROGRAMME FOR THE ABOLITION OF RESTRICTIONS ON FREEDOM TO PROVIDE SERVICES , ( 1 ) AND IN PARTICULAR THE FIRST PARAGRAPH OF TITLE V B THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ; WHEREAS MOST RESTRICTIONS ON PAYMENTS RELATING TO THE EXCHANGE OF SERVICES HAVE BEEN ABOLISHED BY MEMBER STATES AND IT IS THEREFORE APPROPRIATE TO COMPLETE AND CONSOLIDATE THIS LIBERALISATION WITHIN THE COMMUNITY ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 MEMBER STATES SHALL ABOLISH THE RESTRICTIONS LAID DOWN BY LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS OR RESULTING FROM ADMINISTRATIVE PRACTICE , IN RESPECT OF PAYMENT FOR THE EXCHANGE OF SERVICES WHERE THOSE RESTRICTIONS ALONE CAUSE THE PROVISION OF SERVICES WITHIN THE COMMUNITY TO BE PROHIBITED OR IMPEDED TO THE DETRIMENT OF NATIONALS OF MEMBER STATES OR OF COMPANIES OR FIRMS SPECIFIED IN TITLE I OF THE GENERAL PROGRAMME FOR THE ABOLITION OF RESTRICTIONS ON FREEDOM TO PROVIDE SERVICES . MEMBER STATES SHALL THEREFORE GRANT ALL FOREIGN EXCHANGE AUTHORISATIONS NEEDED FOR THE TRANSFER OF SUCH PAYMENTS ; MEMBER STATES SHALL ENABLE SUCH TRANSFERS TO BE MADE ON THE BASIS OF EXCHANGE RATES RULING FOR PAYMENTS ON CURRENT TRANSACTIONS . ARTICLE 2 THIS DIRECTIVE SHALL NOT DEROGATE FROM THE RIGHT OF MEMBER STATES TO VERIFY THE NATURE AND GENUINENESS OF PAYMENTS AND TO TAKE ALL REQUISITE MEASURES TO PREVENT INFRINGEMENTS OF THEIR LAWS AND REGULATIONS . ARTICLE 3 THIS DIRECTIVE SHALL APPLY TO THE SERVICES SPECIFIED IN ARTICLES 59 AND 60 OF THE TREATY . IT SHALL NOT , HOWEVER , APPLY TO SERVICES IN CONNECTION WITH TRANSPORT OR TO FOREIGN EXCHANGE ALLOWANCES FOR TOURISTS . ARTICLE 4 MEMBER STATES SHALL , WITHIN THREE MONTHS OF NOTIFICATION OF THIS DIRECTIVE , PUT INTO FORCE THE MEASURES REQUIRED TO COMPLY WITH ITS PROVISIONS AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 31 MAY 1963 . FOR THE COUNCIL THE PRESIDENT EUGENE SCHAUS